                   Case 19-11292-KG            Doc 935        Filed 12/02/19        Page 1 of 9



                              UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF DELAWARE
------------------------------------------------------x
                                                      :
In re                                                 : Chapter 11
                                                      :
INSYS THERAPEUTICS, INC., et al.,                     : Case No. 19-11292 (KG)
                                                      :
                  Debtors.1                           : Jointly Administered
                                                      :
------------------------------------------------------x

                     NOTICE OF AGENDA OF MATTERS SCHEDULED
                   FOR HEARING ON DECEMBER 4, 2019 AT 9:00 A.M. (ET)2

I.       WITHDRAWN MATTER:

1.       Motion for an Order Pursuant to Bankruptcy Code Sections 105(a) and 1112(b)
         Converting These Cases to Cases Under Chapter 7 of the Bankruptcy Code [Docket No.
         661 – filed September 25, 2019]

         Objection / Response Deadline:               October 10, 2019 at 4:00 p.m. (ET); extended to
                                                      November 1, 2019 for the Debtors and the
                                                      Committee

         Objections / Responses Received:

         A.        Notice of Objection to Motion Converting These Cases to Cases Under Chapter 7
                   of the Bankruptcy Code (filed by S. Yu) [Docket No. 720 – filed October 8, 2019]

         B.        Municipal Plaintiffs’ Joinder to Motion for an Order Pursuant to Bankruptcy
                   Code Sections 105(a) and 1112(b) Converting These Cases to Cases Under
                   Chapter 7 of the Bankruptcy Code [Docket No. 834 – filed November 1, 2019]

         C.        Debtors’ Objection to Motion for an Order Pursuant to Bankruptcy Code Sections
                   105(a) and 1112(b) Converting These Cases Under Chapter 7 of the Bankruptcy
                   Code [Docket No. 838 – filed November 2, 2019]


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys Development
Company, Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC (6577); and IPT
355, LLC (0155). The Debtors’ mailing address is 410 S. Benson Lane, Chandler, Arizona 85224.
2
 The hearing will be held before The Honorable Kevin Gross at the United States Bankruptcy Court for the District of
Delaware, 824 North Market Street, 6th Floor, Courtroom 3, Wilmington, Delaware 19801. Any person who wishes to
appear at the December 4, 2019 hearing must contact COURTCALL, LLC at 866-582-6878 prior to 12:00 noon (ET) on
Tuesday, December 3, 2019 to register his/her telephonic appearance in accordance with the Instructions for Telephonic
Appearances Effective January 5, 2005, Revised May 11, 2018.



RLF1 22493330v.1
                   Case 19-11292-KG       Doc 935     Filed 12/02/19   Page 2 of 9



         D.        Joinder of Ratepayer Creditors to Debtors’ Objection to Motion for an Order
                   Pursuant to Bankruptcy Code Sections 105(a) and 1112(b) Converting These
                   Cases Under Chapter 7 of the Bankruptcy Code [Docket No. 841 – filed
                   November 4, 2019]

         E.        Joinder of NAS Baby Claimants to Debtors’ Objection to Motion for an Order
                   Pursuant to Bankruptcy Code Sections 105(a) and 1112(b) Converting These
                   Cases Under Chapter 7 of the Bankruptcy Code [Docket No. 844 – filed
                   November 4, 2019]

         F.        Reply of the MDL Plaintiffs to the Debtors’ Objection to Motion for an Order
                   Pursuant to Bankruptcy Code Sections 105(a) and 1112(b) Converting These
                   Cases Under Chapter 7 of the Bankruptcy Code [Docket No. 851 – filed
                   November 5, 2019]

         G.        Joinder of TPP Claimants to Debtors’ Objection to Motion for an Order Pursuant
                   to Bankruptcy Code Sections 105(a) and 1112(b) Converting These Cases to
                   Cases Under Chapter 7 of the Bankruptcy Code [Docket No. 852 – filed
                   November 5, 2019]

         H.        Joinder of Hospital Claimants to Debtors’ Objection to Motion for an Order
                   Pursuant to Bankruptcy Code Sections 105(a) and 1112(b) Converting These
                   Cases to Cases Under Chapter 7 of the Bankruptcy Code [Docket No. 853 – filed
                   November 5, 2019]

         I.        Amended Joinder of the Official Committee of Unsecured Creditors to Debtors’
                   Objection to Motion for an Order Pursuant to Bankruptcy Code Sections 105(a)
                   and 1112(b) Converting These Cases to Cases Under Chapter 7 of the Bankruptcy
                   Code [Docket No. 859 – filed November 5, 2019]

         Related Documents:

         i.        Exhibits to Motion for an Order Pursuant to Bankruptcy Code Sections 105(a) and
                   1112(b) Converting These Cases to Cases Under Chapter 7 of the Bankruptcy
                   Code [Docket No. 663 – filed September 25, 2019]

         ii.       Notice of Adjourned and Rescheduled Hearing [Docket No. 766 – filed October
                   16, 2019]

         iii.      Second Notice of Adjourned and Rescheduled Hearing [Docket No. 802 – filed
                   October 23, 2019]

         iv.       Declaration of Gerard T. Cicero in Support of MDL Plaintiffs’ Conversion
                   Motion (D.I. 661) and Reply of MDL Plaintiffs in Support of Conversion Motion
                   (D.I. 851) [Docket No. 854 – filed November 5, 2019]

         v.        Third Notice of Adjourned and Rescheduled Hearing [Docket No. 867 – filed
                   November 7, 2019]

                                                  2
RLF1 22493330v.1
                   Case 19-11292-KG      Doc 935      Filed 12/02/19   Page 3 of 9



         vi.       Fourth Notice of Adjourned and Rescheduled Hearing [Docket No. 914 – filed
                   November 21, 2019]

         vii.      Notice of Withdrawal of Motion for an Order Pursuant to Bankruptcy Code
                   Sections 105(a) and 1112(b) Converting These Cases to Cases Under Chapter 7 of
                   the Bankruptcy Code [Docket No. 931 – filed December 2, 2019]

         Status: The MDL Plaintiffs’ Executive Committee (the “MDL PEC”) has withdrawn this
                 matter.

II.      UNCONTESTED MATTERS GOING FORWARD:

2.       Motion of the Class Claimants for Leave to File Class Proof of Claim [Docket No. 76 –
         filed June 16, 2019]

         Objection / Response Deadline:       July 1, 2019 at 4:00 p.m. (ET); extended to
                                              September 5, 2019 at 4:00 p.m. (ET); extended to
                                              October 25, 2019 at 12:00 noon (ET) for the Debtors
                                              and the Official Committee of Unsecured Creditors
                                              (the “Committee”)

         Objections / Responses Received:      Informal responses      from   the    Debtors   and
                                               Committee.

         Related Documents:

         i.        Amended Notice of Motion by Plaintiffs and Class Claimants for Leave to File
                   Class Proof of Claim [Docket No. 77 – filed June 17, 2019]

         ii.       Notice of Submission of Proposed Form of Order Granting Motion by Plaintiffs
                   and Class Claimants for Leave to File Class Proof of Claim [Docket No. 170 –
                   filed June 26, 2019]

         iii.      Order Approving Stipulation By and Between the Debtors, the Official
                   Committee of Unsecured Creditors, the Plaintiffs, the Hospital Claimants, the
                   TPP Claimants and NAS Baby Claimants Extending Bar Date [Docket No. 640 –
                   entered September 19, 2019]

         Status: The Debtors, the Committee, and the movants have resolved this matter and
                 intend to submit a stipulation and order under certification of counsel.

3.       Motion by Hospital Class Action Claimants Pursuant to Fed. Bankr. P. 9014 and 7023 to
         Make Federal Rule of Civil Procedure 23 Applicable to These Proceedings and to Permit
         the Filing of a Class Proof of Claim [Docket No. 404 – filed August 7, 2019]

         Objection / Response Deadline:        August 19, 2019 at 4:00 p.m. (ET); extended to
                                               September 5, 2019 at 4:00 p.m. (ET); extended to



                                                  3
RLF1 22493330v.1
                   Case 19-11292-KG       Doc 935     Filed 12/02/19    Page 4 of 9



                                               October 25, 2019 at 12:00 noon (ET) for the
                                               Debtors and the Committee

         Objections / Responses Received:      Informal responses      from    the    Debtors   and
                                               Committee.

         Related Documents:

         i.        Amended Notice of Motion [Docket No. 405 – filed August 7, 2019]

         ii.       Notice of Filing of Supplemental Declarations [Docket No. 635 – filed September
                   19, 2019]

         iii.      Order Approving Stipulation By and Between the Debtors, the Official
                   Committee of Unsecured Creditors, the Plaintiffs, the Hospital Claimants, the
                   TPP Claimants and NAS Baby Claimants Extending Bar Date [Docket No. 640 –
                   entered September 19, 2019]

         Status: The Debtors, the Committee, and the movants have resolved this matter and
                 intend to submit a stipulation and order under certification of counsel.

4.       Third-Party Payor Class Action Claimants’ Motion to Apply Rule 23 of the Federal Rules
         of Bankruptcy Procedure to These Proceedings and to Permit the Filing of a Class Proof
         of Claim [Docket No. 486 – filed August 20, 2019]

         Objection / Response Deadline:        September 3, 2019 at 4:00 p.m. (ET); extended to
                                               September 5, 2019 at 4:00 p.m. (ET); extended to
                                               October 25, 2019 at 12:00 noon (ET) for the
                                               Debtors and the Committee

         Objections / Responses Received:      Informal responses      from    the    Debtors   and
                                               Committee.

         Related Documents:

         i.        Order Approving Stipulation By and Between the Debtors, the Official
                   Committee of Unsecured Creditors, the Plaintiffs, the Hospital Claimants, the
                   TPP Claimants and NAS Baby Claimants Extending Bar Date [Docket No. 640 –
                   entered September 19, 2019]

         Status: The Debtors, the Committee, and the movants are working to resolve this motion
                 by stipulation of the parties. The parties intend to submit a stipulation and order
                 under certification of counsel.

5.       Amended Motion by NAS Baby Class Action Claimants Pursuant to Fed. R. Bankr. P.
         9014 and 7023 to Make Federal Rule of Civil Procedure 23 Applicable to These
         Proceedings and to Permit the Filing of a Class Proof of Claim [Docket No. 513 – filed
         August 22, 2019]

                                                  4
RLF1 22493330v.1
                   Case 19-11292-KG       Doc 935      Filed 12/02/19   Page 5 of 9



         Objection / Response Deadline:         August 29, 2019 at 4:00 p.m. (ET); extended to
                                                September 5, 2019 at 4:00 p.m. (ET); extended to
                                                October 25, 2019 at 12:00 noon (ET) for the
                                                Debtors and the Committee

         Objections / Responses Received:       Informal responses      from   the    Debtors   and
                                                Committee.

         Related Documents:

         i.        Order Approving Stipulation By and Between the Debtors, the Official
                   Committee of Unsecured Creditors, the Plaintiffs, the Hospital Claimants, the
                   TPP Claimants and NAS Baby Claimants Extending Bar Date [Docket No. 640 –
                   entered September 19, 2019]

         Status: The Debtors, the Committee, and the movants have resolved this matter and
                 intend to submit a stipulation and order under certification of counsel.

6.       Motion by ERISA Health Plans Class Action Claimants Pursuant to Fed. Bankr. P. 9014
         and 7023 to Make Federal Rules of Civil Procedure 23 Applicable to These Proceedings
         and to Permit the Filing of a Class Proof of Claim [Docket No. 610 – filed September 16,
         2019]

         Objection / Response Deadline:         October 3, 2019 at 4:00 p.m. (ET); extended to
                                                October 25, 2019 at 12:00 noon (ET) for the
                                                Debtors and the Committee

         Objections / Responses Received:       Informal responses      from   the    Debtors   and
                                                Committee.

         Related Documents:

         i.        Order Granting Motion for Shortened Notice and Expedited Consideration of
                   Motion by ERISA Health Plans Class Action Claimants Pursuant to Fed. Bankr.
                   P. 9014 and 7023 to Make Federal Rules of Civil Procedure 23 Applicable to
                   These Proceedings and to Permit the Filing of a Class Proof of Claim [Docket No.
                   615 – entered September 17, 2019]

         ii.       Notice of Hearing [Docket No. 616 – filed September 17, 2019]

         Status: The Debtors, the Committee, and the movants are working to resolve this motion
                 by stipulation of the parties. The parties intend to submit a stipulation and order
                 under certification of counsel.

7.       Motion by NAS Baby Claimants That Have Duly Received a Notice to File Proof of
         Claim in This Matter Pursuant to Fed. Bankr. P. 9014 and 7023 to Make Federal Rule of
         Civil Procedure 23 Applicable to These Proceedings and to Permit the Filing of a Class
         Proof of Claim on Their Behalf [Docket No. 628 – filed September 18, 2019]

                                                   5
RLF1 22493330v.1
                   Case 19-11292-KG       Doc 935       Filed 12/02/19   Page 6 of 9



         Objection / Response Deadline:         September 27, 2019 at 4:00 p.m. (ET); extended to
                                                October 25, 2019 at 12:00 noon (ET) for the
                                                Debtors and the Committee

         Objections / Responses Received:       Informal responses       from   the    Debtors   and
                                                Committee.

         Related Documents: None.

         Status: The Debtors, the Committee, and the movants have resolved this matter and
                 intend to submit a stipulation and order under certification of counsel.

8.       Motion of Bessemer Trust Company of Delaware, N.A., for Relief from the Automatic
         Stay [Docket No. 738 – filed October 11, 2019]

         Objection / Response Deadline:         October 25, 2019 at 4:00 p.m. (ET); extended to
                                                October 30, 2019 at 4:00 p.m. (ET) for the Debtors

         Objections / Responses Received:       Informal response from the Debtors.

         Related Documents:                     None.

         Status: The Debtors and Bessemer Trust Company of Delaware, N.A. are working to
                 resolve the motion by stipulation of the parties. The parties intend to submit a
                 stipulation and order under certification of counsel.

II.      CONTESTED MATTER GOING FORWARD:

9.       Motion of Debtors for Entry of an Order (I) Approving the Proposed Disclosure
         Statement and the Form and Manner of the Notice of a Hearing Thereon, (II) Establishing
         Solicitation and Voting Procedures, (III) Scheduling Confirmation Hearing, and (IV)
         Establishing Notice and Objection Procedures for Confirmation of the Debtors’ Plan
         [Docket No. 715 – filed October 8, 2019]

         Objection / Response Deadline:         October 15, 2019 at 4:00 p.m. (ET); extended to
                                                October 22, 2019 at 4:00 p.m. (ET) by Notice at
                                                Docket No. 750; extended to November 1, 2019 at
                                                4:00 p.m. (ET) by Notice at Docket No. 795;
                                                extended to November 4, 2019 at 4:00 p.m. (ET) for
                                                the Office of the United States Trustee and the
                                                United States

         Objections / Responses Received:

         A.        Notice of Objection to Liquidation Plan and Disclosure Statement (filed by S. Yu)
                   [Docket No. 719 – filed October 8, 2019]




                                                   6
RLF1 22493330v.1
                   Case 19-11292-KG       Doc 935      Filed 12/02/19   Page 7 of 9



         B.        Preliminary Objection of the MDL Plaintiffs Solely in Respect of Approval of
                   Certain Solicitation and Voting Procedures for the Disclosure Statement for Joint
                   Chapter 11 Plan of Liquidation Proposed by Insys Therapeutics, Inc. and its
                   Affiliated Debtors [Docket No. 723 – filed October 10, 2019]

         C.        Objection of the Chubb Companies to the Disclosure Statement for Joint Chapter
                   11 Plan of Liquidation Proposed by Insys Therapeutics, Inc. and its Affiliated
                   Debtors [Docket No. 746 – filed October 15, 2019]

         D.        Limited Objection of the Securities and Exchange Commission to Approval of the
                   Debtors’ Disclosure Statement [Docket No. 810 – filed October 24, 2019]

         E.        Objection of the MDL Plaintiffs to Approval of Disclosure Statement for Joint
                   Chapter 11 Plan of Liquidation Proposed by Insys Therapeutics, Inc. and its
                   Affiliated Debtors [Docket No. 835 – filed November 1, 2019]

         F.        State of Florida’s Objection to Disclosure Statement for Joint Chapter 11 Plan of
                   Liquidation Proposed by Insys Therapeutics, Inc. and its Affiliated Debtors
                   [Docket No. 836 – filed November 1, 2019]

         G.        Qualified Joinder of Various States to the Objection of the MDL Plaintiffs to
                   Approval of Disclosure Statement for Joint Chapter 11 Plan of Liquidation
                   Proposed by Insys Therapeutics, Inc. and its Affiliated Debtors [Docket No. 839 –
                   filed November 3, 2019]

         H.        Objection of Securities Lead Plaintiff to Approval of Disclosure Statement for
                   Joint Chapter 11 Plan of Liquidation Proposed by Insys Therapeutics, Inc. and its
                   Affiliated Debtors [Docket No. 843 – filed November 4, 2019]

         I.        United States’ Objection to Disclosure Statement for Joint Chapter 11 Plan of
                   Liquidation Proposed by Insys Therapeutics, Inc. and its Affiliated Debtors
                   [Docket No. 845 – filed November 4, 2019]

         J.        United States Trustee’s Objection to Debtors’ Motion for Entry of an Order (I)
                   Approving the Proposed Disclosure Statement and the Form and Manner of the
                   Notice of a Hearing Thereon, (II) Establishing Solicitation and Voting
                   Procedures, (III) Scheduling Confirmation Hearing, and (IV) Establishing Notice
                   and Objection Procedures for Confirmation of the Debtors’ Plan [Docket No. 846
                   – filed November 4, 2019]

         Related Documents:

         i.        Notice of Hearing to Consider Approving of Disclosure Statement for Joint
                   Chapter 11 Plan of Liquidation Proposed by Insys Therapeutics, Inc. and its
                   Affiliated Debtors [Docket No. 619 – filed September 17, 2019]




                                                   7
RLF1 22493330v.1
                   Case 19-11292-KG       Doc 935     Filed 12/02/19   Page 8 of 9



         ii.       Notice of Extended Deadlines to Object to (I) the Approval of the Disclosure
                   Statement and (II) the Relief Requested in the Solicitation Procedures Motion
                   [Docket No. 737 – field October 11, 2019]

         iii.      Notice of Extended Objection Deadlines for and Continued Hearing to Consider
                   Approval of (I) the Disclosure Statement and (II) the Relief Requested in the
                   Disclosure Statement Motion [Docket No. 750 – filed October 15, 2019]

         iv.       Notice of Extended Objection Deadlines for and Continued Hearing to Consider
                   Approval of the Disclosure Statement and (II) the Relief Requested in the
                   Solicitation Procedures Motion [Docket No. 795 – filed October 22, 2019]

         v.        Notice of Continued Hearing to Consider Approval of (I) the Disclosure
                   Statement and (II) the Relief Requested in the Disclosure Statement Motion
                   [Docket No. 864 – filed November 6, 2019]

         vi.       Re-Notice of Hearing to Consider Approval of (I) the Disclosure Statement and
                   (II) the Relief Requested in the Disclosure Statement Motion [Docket No. 916 –
                   filed November 21, 2019]

         vii.      Second Amended Joint Chapter 11 Plan of Liquidation of Insys Therapeutics, Inc.
                   and its Affiliated Debtors [Docket No. 928 – filed November 29, 2019]

         viii.     Disclosure Statement for Second Amended Joint Chapter 11 Plan of Liquidation
                   Proposed by Insys Therapeutics, Inc. and its Affiliated Debtors [Docket No. 929
                   – filed November 29, 2019]

         ix.       Notice of Filing of Blacklines of Second Amended Plan and Second Amended
                   Disclosure Statement [Docket No. 930 – filed November 29, 2019]

         x.        Debtors’ Omnibus Reply in Support of Motion to Approve Disclosure Statement
                   and Solicitation and Voting Procedures [Docket No. 932 – filed December 2,
                   2019]

         xi.       Motion of Debtors for Leave to File Reply in Support of Approval of the
                   Amended Disclosure Statement [Docket No. 934 – filed December 2, 2019]

         Status: The MDL PEC’s objections to the disclosure statement have either been resolved
                 or will be withdrawn. The hearing regarding this matter is going forward.




                                                  8
RLF1 22493330v.1
                   Case 19-11292-KG   Doc 935    Filed 12/02/19   Page 9 of 9



Dated: December 2, 2019
       Wilmington, Delaware

                                         /s/ Christopher M. De Lillo
                                         RICHARDS, LAYTON & FINGER, P.A.
                                         John H. Knight (No. 3848)
                                         Paul N. Heath (No. 3704)
                                         Amanda R. Steele (No. 5530)
                                         Zachary I. Shapiro (No. 5103)
                                         Christopher M. De Lillo (No. 6355)
                                         One Rodney Square
                                         920 N. King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 651-7700
                                         Facsimile: (302) 651-7701

                                         -and-

                                         WEIL, GOTSHAL & MANGES LLP
                                         Gary T. Holtzer (admitted pro hac vice)
                                         Ronit J. Berkovich (admitted pro hac vice)
                                         Candace M. Arthur (admitted pro hac vice)
                                         Olga F. Peshko (admitted pro hac vice)
                                         767 Fifth Avenue
                                         New York, New York 10153
                                         Telephone: (212) 310-8000
                                         Facsimile: (212) 310-8007

                                         Attorneys for the Debtors
                                         and Debtors in Possession




                                             9
RLF1 22493330v.1
